               Case 2:18-cv-01678-RAJ Document 140 Filed 10/09/20 Page 1 of 4



                                                          HONORABLE RICHARD A. JONES
1
2
3
4
5
6                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
7                                      AT SEATTLE
8
     KIMBERLY ANN JOHNSON,                             No. 2:18-01678-RAJ
9
                              Plaintiff,               ORDER ON MOTION FOR
10       v.                                            RECONSIDERATION
11
12   ALBERTSONS LLC,
13                            Defendant.
14
15
16
                                           I.   INTRODUCTION
17
              This matter is before the Court on Plaintiff Kimberly Ann Johnson’s Motion for
18
     Reconsideration. Dkt. # 135. Defendant Albertsons, LLC (“Defendant”) opposes the
19
     motion. Dkt. # 137. For the reasons below, the motion is DENIED.
20
                                           II. BACKGROUND
21
              Plaintiff Kimberly Ann Johnson (“Plaintiff”) filed this action against Defendant
22
     asserting gender discrimination and retaliation claims under Title VII of the Civil Rights
23
     Act of 1964 and the Washington Law Against Discrimination (“WLAD”). Dkt. # 1-1.
24
     On March 6, 2020, a jury returned a verdict in favor of Plaintiff on both the Title VII and
25
     WLAD retaliation claims, but not on the gender discrimination claims. Dkt. # 99.
26
     Plaintiff was awarded $375,000 in past economic damages (“back pay”), $750,000 in
27
28   ORDER – 1
              Case 2:18-cv-01678-RAJ Document 140 Filed 10/09/20 Page 2 of 4




1    emotional distress damages, $1,500,000 in future economic damages (“front pay”), and
2    $10,000,000 in punitive damages. Id. Defendant then moved for a new trial or remittitur
3    of damages. Dkt. # 101. Plaintiff moved for attorneys’ fees, costs, prejudgment interest,
4    and a tax gross up. Dkt. ## 119, 104.
5           In its Order on Post-Trial Motions, the Court denied Defendant’s motion for a new
6    trial and granted its request for remittitur on the jury award. Dkt. # 134. The Court
7    remitted the front pay award to $620,000, the emotional distress damages award to
8    $200,000, and the punitive damages award to the statutory cap of $300,000, conditioned
9    on Plaintiff’s acceptance of the remittitur. Id. at 19. If Plaintiff rejected the remittitur,
10   the Court would grant a new trial on damages. Id. The Court also awarded $726,052.47
11   in attorneys’ fees and $40,726.88 in costs, as well as $14,000 in prejudgment interest. Id.
12   at 19-20. Finally, the Court granted Plaintiff’s motion for adverse tax consequences
13   contingent on Plaintiff’s submission of a new calculations of the gross up. Id. at 18. The
14   Court ordered Plaintiff to notify the Court within 14 days of the July 2, 2020 Order
15   whether she accepts or rejects the remittitur. Id. at 19. In response to the Court’s order,
16   Plaintiff filed a motion for reconsideration on July 13, 2020. Dkt. # 135. Defendant
17   timely filed its opposition to the motion. Dkt. # 137.
18                                       III. DISCUSSION
19          Motions for reconsideration are disfavored and will be granted only upon a
20   “showing of manifest error in the prior ruling” or “new facts or legal authority which
21   could not have been brought to [the court’s] attention earlier with reasonable diligence.”
22   Local Rules W.D. Wash. LCR 7(h)(1). Plaintiff has not met this standard.
23          Plaintiff moves the Court to reconsider its grant of remittitur on the issues of front
24   pay and emotional distress, as well as its 15% reduction of reasonable attorney fees on
25   the basis that Plaintiff failed to succeed on the claim of gender discrimination. Dkt. # 134
26   at 11. Plaintiff fails, however, to present any new facts or legal authority which could not
27   have been brought to the Court’s attention earlier or demonstrate that the Court
28   ORDER – 2
             Case 2:18-cv-01678-RAJ Document 140 Filed 10/09/20 Page 3 of 4




1    committed manifest error.
2           Plaintiff claims that the Court overlooked and failed to apply Washington’s
3    standard for remittitur. Dkt. # 135 at 2-3. She is mistaken. The Court in fact cited and
4    relied on the language of RCW 4.76.030. See Dkt. # 134 at 6. While Plaintiff advocates
5    for a different outcome than that reached by the Court, she fails to demonstrate that the
6    Court committed a manifest error in its decision. Plaintiff’s subsequent arguments on
7    remittitur of front pay and emotional distress awards, as well as a reduction in attorney
8    fees, are rehashed prior arguments. The Court has addressed them in its Order on Post-
9    Trial Motions, Dkt. # 134, and will not repeat them here.
10                                    IV. CONCLUSION
11          For the reasons stated above, the Court and ORDERS:
12             (1) Plaintiff’s Motion for Reconsideration, Dkt. # 135, is DENIED.
13             (2) The Court upholds remittitur of the front pay award to $620,000, the
14                 emotional distress damages award to $200,000, and the punitive damages
15                 award to the statutory cap of $300,000.
16             (3) The Court upholds its finding that a 15% reduction in attorneys’ fees is
17                 appropriate. As ordered in the Court’s Order on Post-Trial Motions, Dkt.
18                 # 134, Plaintiff is AWARDED $726,052.47 in attorneys’ fees and
19                 $40,726.88 in costs.
20             (4) Plaintiff will notify the Court within 14 days of the date of this Order
21                 whether she accepts or rejects the remittitur. Defendant’s motion for a new
22                 trial on damages is DENIED, conditioned on Plaintiff’s acceptance of the
23
24
25
26
27
28   ORDER – 3
           Case 2:18-cv-01678-RAJ Document 140 Filed 10/09/20 Page 4 of 4




1                remittitur. If Plaintiff rejects the remittitur, the Court will grant a new trial
2                on damages.
3            (5) If remittitur is accepted, Plaintiff is ORDERED to submit new calculations
4                of the gross up necessary to offset the updated damages award, as discussed
5                in the Court’s Order on Post-Trial Motions. Dkt. # 134.
6
7         DATED this 9th day of October, 2020.
8
9
                                                      A
                                                      The Honorable Richard A. Jones
10
                                                      United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28   ORDER – 4
